Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 2/5/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Allowable Subject Matter
Claims 1-10 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Vogt et al (US 6,599,849 B1) in view of Oku et al (US 5,254,399 A) and Ono et al (US 2012/0207955 A1), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention a synthetic leather with the totality of properties (e.g., stiffness of the front and rear surface of the synthetic leather, dry mass per unit area of the polyurethane resin layer, and thickness of the polyurethane resin layer) of instant claim 1.
The prior art of Matsui et al (WO 1997/040230 A1) is also noted, and while Matsui would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the general structure of the synthetic leather and stiffness of the front and rear surface of the synthetic leather of instant claim 1; Matsui, alone or in combination with prior art, would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention a synthetic leather with the totality of properties (e.g., stiffness of the front and rear surface of the synthetic leather, dry mass per unit area of the polyurethane resin layer, and thickness of the polyurethane resin layer) of instant claim 1.
Regarding claims 2-10, 13, and 14, these claims directly or indirectly depend upon claim 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783